Case 1:18-cv-01599-MN Document 48-5 Filed 09/25/19 Page 1 of 13 PageID #: 2027




                      Exhibit E
Case 1:18-cv-01599-MN Document 48-5 Filed 09/25/19 Page 2 of 13 PageID #: 2028




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 NUANCE COMMUNICATIONS, INC.,                            )
                                                         )
                 Plaintiff,                              )
                                                         )   C.A. No. 17-1484-MN-SRF
          v.                                             )
                                                         )   JURY TRIAL DEMANDED
 MMODAL LLC,                                             )
                                                         )
                 Defendant.                              )

                          JOINT CLAIM CONSTRUCTION CHART

         Pursuant to paragraph 9(ii) of the Scheduling Order (D.I. 34) and the stipulated Claim

Construction Schedule (D.I. 102), Plaintiffs Nuance Communications, Inc. (“Nuance” or

“Plaintiff”) and Defendant MModal LLC (“MModal” or “Defendants”) submit the following Joint

Claim Construction Chart. The parties are concurrently filing exhibits including the patents-in-suit

and portions of the intrinsic record relied on in support of the parties’ constructions.

         Each party reserves the right to rely on portions of the intrinsic record cited by the other

party in the joint claim construction chart. Each party further reserves the right to rely on additional

intrinsic evidence in the event it is necessary to rebut evidence and arguments made by the other

party.
Case 1:18-cv-01599-MN Document 48-5 Filed 09/25/19 Page 3 of 13 PageID #: 2029




                                        Respectfully submitted,

 POTTER ANDERSON & CORROON LLP          DUANE MORRIS LLP

 By: /s/ Bindu A. Palapura              By: /s/ Richard L. Renck
     David E. Moore (#3983)                 Richard L. Renck (#3893)
     Bindu A. Palapura (#5370)              222 Delaware Ave., Suite 1600
     Stephanie E. O’Byrne (#4446)           Wilmington, DE 19801
     Hercules Plaza, 6th Floor              Tel: (302) 657-4900
     1313 N. Market Street                  rlrenck@duanemorris.com
     Wilmington, DE 19801
                                        Attorneys for Defendants
     Tel: (302) 984-6000
     dmoore@potteranderson.com
     bpalapura@potteranderson.com
     sobyrne@potteranderson.com
 Attorneys for Plaintiff

 Dated: September 28, 2018
 5942855/43964




                                    2
                  Case 1:18-cv-01599-MN Document 48-5 Filed 09/25/19 Page 4 of 13 PageID #: 2030




                                        JOINT CLAIM CONSTRUCTION CHART

 I.   AGREED TERMS/CONSTRUCTIONS


    Patent / Claims                                     Term                                     Agreed Construction
7.379,946                 “said template”                                                “said report template”

1

6,766,295                 “speech recognition system”                                    “device or combination of devices,
                                                                                         which could include general-purpose
1, 2, 56, 57, 66, 68                                                                     computers, special-purpose
                                                                                         computers, or dedicated hardware
                                                                                         circuits, and the software thereon, that
                                                                                         recognize speech”

6,766,295                 “speaker”                                                      “the person who is doing the
                                                                                         speaking”
1, 2, 57, 60, 66, 68

6,766,295                 “speech samples”                                               “at least two samples of a speaker’s
                                                                                         speech”
2

6,999,933                 “allowing a synchronous playback mode, in which, during the    Correction:
                          acoustic playback of the speech information (SD) the word of   As seen in col. 2, lines 60-65, there
9                         the recognized text information (ETI), by which word is        should a comma after “acoustic
                          marked by the link information (LI) for the speech             playback of the speech information
                          information( SD) just played back is marked synchronously,     (SD),”
                          while the word just marked features the position of an audio
                          cursor (AC)”




                                                               1
                  Case 1:18-cv-01599-MN Document 48-5 Filed 09/25/19 Page 5 of 13 PageID #: 2031




II.    DISPUTED TERMS/CONSTRUCTIONS


                                                        U.S. Patent No. 7,379,946
 Term/Claim #            MModal Construction              MModal Intrinsic        Nuance Construction             Nuance Intrinsic
                                                              Evidence                                                 Evidence
Order of steps.       The steps of the claim must be 946 Specification           Disagree                      946 Specification
                      performed in the order in which Claim 1; 5:3-6; 8:10-50;                                 6:41-46, 15:32-26, Figs.
1                                                     10:4-43; FIG. 2; FIGS. 3A;                               2-5, claim 1.
                      they appear
                                                      3B

“latent               “relevant data within the input   60/557,834 Specification     “relevant data identified 946 Specification
information”          data stream identified using      Title, Abstract, ¶¶ 1002,    within the input data     2:27-33, 2:40-59, 7:10-
                      natural language processing”      1014, 1016-1018, 1030,       stream”                   16, Fig. 3B, claim 1.
1                                                       1032-1033, 1037, 1043

                                                        946 Specification
                                                        Title, 2:10-26; 4:22-32;
                                                        4:52-56; 5:27-30; 7:10-16;
                                                        7:17-33; 7:56-61;8:17-28;
                                                        8:52-57; 8:64-9:8;
                                                        10:28-33; 11:12-41; 12:51-
                                                        52

                                                        946 File History
                                                        Response dated 8/24/2007,
                                                        including at pp. 4-7, 10

“activating a         “retrieving and presenting a      60/557,834 Specification No construction               946 Specification
relevant report       relevant report template to a     ¶¶ 1014, 1033-1035, 1037- necessary.                   5:39-48, 8:29-47, 11:27-
template based on     user in response to identifying   1038, 1040-1041                                        12:17, claim 1, 6
the said identified   latent information”
                                                        946 Specification


                                                                     2
                   Case 1:18-cv-01599-MN Document 48-5 Filed 09/25/19 Page 6 of 13 PageID #: 2032




 Term/Claim #          MModal Construction             MModal Intrinsic         Nuance Construction          Nuance Intrinsic
                                                           Evidence                                             Evidence
latent                                             7:34-38; 8:29-47; 9:21-38;
information”                                       11:28-51; 12:51-54

1
“[a/the] report”    “[a/the] report template in    See support for “report      No construction          946 Specification
                    which the empty fields have    template”                    necessary.               6:1-4, 7:56-8:9, 9:56-
1, 5                been populated with template                                                         10:3, 10:54-64, 12:18-26,
                    specified data”                                                                      claim 1, 5.

“report template” “user-cognizable form with      60/557,834 Specification      No construction           946 Specification
                  empty fields to be populated    ¶¶ 1002, 1030-1031, 1039,     necessary.                7:56-8:9, 9:56-10:3,
1,6               with template-specified data to 1044                                                    10:54-64, 12:18-26, claim
                  provide a report”                                             In the alternative, “form 1, 6.
                                                  946 Specification             for a report”
                                                  4:46-51; 7:50-55; 9:56-
                                                  10:3; 10:25-30; 10:54-64;
                                                  11:28-31; 11:52-67

                                                   946 File History
                                                   Response dated 10/10/07,
                                                   including at pp. 13-14

                                                   Response dated 8/24/2007,
                                                   including at p. 10




                                                                3
                   Case 1:18-cv-01599-MN Document 48-5 Filed 09/25/19 Page 7 of 13 PageID #: 2033




                                                U.S. Patent No. 6,766,295

Term/Claim #           MModal Construction          MModal Intrinsic        Nuance Construction        Nuance Intrinsic
                                                        Evidence                                           Evidence
Preamble            The preamble is limiting    295 Specification           Disagree                 295 Specification
                                                Claim 1                                             Claims 1, 16, 30, 45, 51
1                                                                                                   2:33-65
                                                295 File History
                                                Response dated 1/25/2001,
                                                including at p. 7

                                                Response dated 6/15/2001,
                                                including at p. 11

                                                Response dated 1/3/2002,
                                                including at p. 5

“sample of the    “predetermined amount of a    295 Specification           “item or items from a   295 Specification
speaker’s speech” speaker’s speech”             Abstract; 2:40-62; 4:39-40; speaker’s speech”
                                                4:63-5:4; 5:65-6:4; 7:16-                           Abstract, Figure 3, Figure
1                                               18; 7:32-45                                         5, 2:40-46, 2:54-65, 4:39-
                                                                                                    53, 5:65-6:4, 7:23-29
                                                295 File History
                                                Response dated 1/25/2001,
                                                including at p. 7

                                                Response dated 1/3/2002,
                                                including at p. 2

                                                Response dated 2/5/2002,
                                                including at p. 2

“remote session”    “period of communication,   295 Specification           “a session between      295 Specification
                    during which a speaker is   Abstract; 2:40-42; 2:54-62; devices in which the


                                                            4
                Case 1:18-cv-01599-MN Document 48-5 Filed 09/25/19 Page 8 of 13 PageID #: 2034




 Term/Claim #          MModal Construction                MModal Intrinsic           Nuance Construction           Nuance Intrinsic
                                                               Evidence                                                Evidence
1                   speaking, between a first device 5:65-6:4; 7:32-45              input voice device is at a Abstract, Figure 2, 2:33-
                    that receives the voice input and                               different location from    37, 3:61-66
                    a second device that recognizes 90/011,126 Reexam               the portion of the speech
                    speech based on the voice input Response dated 9/19/2011,       recognition system that
                    where the first and second        Exhibit B, including          recognizes the speech”
                    devices are located at different Interview Slides at Slide 14
                    locations and are connected to
                    one another via a wired or        Response dated 9/19/2011,
                    wireless connection”              Exhibit D (Ganong III
                                                      Declaration), including at
                                                      pp. 4-5, 19-22

                                                     Response dated 9/19/2011,
                                                     including at pp. 4-5

                                                     1/12/2012 Statement of
                                                     reasons for Patentability
                                                     and/or Confirmation,
                                                     including at p. 3

“…modifying the     “…modifying the speech           295 Specification              “. . . modifying the      295 Specification
speech              recognition system to form a     Claims 1, 4, 5, 6, 51, 56,     speech recognition        Claim 4
recognition         speaker-specific modified        57, 58, 59, 70, 74; FIG. 2;    system based upon the     2:39-65, 4:47-53, 5:7-30,
system by           speech recognition system that   Abstract; 1:18-30; 3:11-52;    sample to form a          5:61-6:4, 6:48-53, 7:1-8,
incorporating the   includes the sample of the       4:14-18; 5:65-6:60; 7:9-14;    speaker-specific modified 7:14-45.
sample into the     speaker’s speech”                7:57-8:5                       speech recognition
speech                                                                              system”
recognition                                          295 File History
system thereby                                       Response dated 1/25/2001,
forming a                                            including at pp. 2-5, 7-8
speaker-specific


                                                                  5
                    Case 1:18-cv-01599-MN Document 48-5 Filed 09/25/19 Page 9 of 13 PageID #: 2035




 Term/Claim #           MModal Construction                 MModal Intrinsic           Nuance Construction      Nuance Intrinsic
                                                                Evidence                                           Evidence
modified speech                                         Response dated 6/15/2001,
recognition                                             including at pp. 11
system”
                                                        Response dated 1/8/2004,
1                                                       including at pp. 2-9, 11, 12

                                                        90/011,126 Reexam
                                                        Response dated 5/11/2011,
                                                        including at pp. 33-34

                                                        See also support for “a
                                                        representation of the
                                                        speaker-specific…”

“a representation    “a computer-readable               295 Specification           No construction          295 Specification
of the speaker-      description of the device or       Claims 4, 51; 2:50-53; 5:7- necessary.               Claim 4, 5:7-19, 7:1-8
specific modified    combination of devices, which      12
speech               could include general purpose
recognition          computers, special purpose         295 File History
system”              computers, or dedicated            Response dated 1/25/2001,
                     hardware circuits and the          including at pp. 2-5, 7
1, 68                software thereon, that recognize
                     speech of a specific speaker”      90/011,126 Reexam
                                                        Response dated 5/11/2011,
                                                        including at p. 44

                                                        Response Dated 9/19/2011,
                                                        including at pp. 18




                                                                     6
                 Case 1:18-cv-01599-MN Document 48-5 Filed 09/25/19 Page 10 of 13 PageID #: 2036




 Term/Claim #         MModal Construction             MModal Intrinsic          Nuance Construction         Nuance Intrinsic
                                                          Evidence                                             Evidence
                                                  See also support for
                                                  “…modifying the speech
                                                  recognition system…”



                                                  U.S. Patent No. 6,999,933

 Term/Claim #         MModal Construction             MModal Intrinsic         Nuance Construction          Nuance Intrinsic
                                                          Evidence                                              Evidence
Preamble           The preamble is limiting       933 Specification            Disagree                  933 Specification
                                                  Claim 9                                                Claim 1, 9
9                                                                                                        4:38-41; 8:37-39

“allowing a        Plain and ordinary meaning –   933 Specification            “a correction device     933 Specification
synchronous        no construction necessary      Claims 9, 14, 15; FIG. 2;    permitting a synchronous Abstract, 2:27-46, 2:60-
playback mode”                                    1:7-12; 1:19-22; 2:46-3:2;   playback mode”           65; 5:7-25; 5:64-6:3
                                                  3:24-28; 3:53-62; 4:38-41
9

“cursor”           “position marker”              933 Specification            No construction           933 Specification
                                                  Claim 9; FIG. 1; 1:42-55;    necessary.                 1:13-15; 1:51-58; 1:65-
9, 10, 11                                         2:26-45; 2:60-65; 3:44-                                2:6; 7:22-29; 7:61-67
                                                  4:21; 5:31-55; 5:67-6:3;     In the alternative,
                                                  6:26-29; 8:20-26             “movable indicator on a
                                                                               computer screen”
                                                  933 File History
                                                  Notice of Allowance
                                                  mailed 10/06/2005




                                                               7
                    Case 1:18-cv-01599-MN Document 48-5 Filed 09/25/19 Page 11 of 13 PageID #: 2037




                                                         U.S. Patent No. 8,117,034

 Term/Claim #            MModal Construction                 MModal Intrinsic         Nuance Construction       Nuance Intrinsic
                                                                 Evidence                                          Evidence
Preamble              The preamble is limiting           034 Specification            Disagree              034 Specification
                                                         Claim 8                                            Claim 1, claim 8
8                                                                                                            4:19-21; 6:21-23; 8:11-
                                                         034 File History                                   13
                                                         Response dated 6/19/2009,
                                                         including at pp. 2-10

“positioning the      “displaying the text cursor at a   034 Specification           No construction        034 Specification
text cursor at a      non-zero distance from the         FIG. 1; 3:22-39; 3:64-4:12; necessary.             3:40-48, 3:54-4:3, 7:21-
predetermined         location at which the audio        5:9-25; 6:48-63; 7:51-61                           28, 7:39-8:2
position relative     cursor is displayed”
to a location of                                         034 File History                                   034 File History
the audio                                                Final Office Action mailed                         File History at
cursor”                                                  3/31/2010, including at                            01/11/2012 Post-
                                                         pp. 6-7                                            Allowance
8                                                                                                           Communication, p. 2
                                                         Response dated 6/30/2010,
                                                         including at pp. 2-12

                                                         Non-Final Office Action
                                                         mailed 10/27/2010,
                                                         including at pp. 4-5

                                                         Response dated 3/28/2011,
                                                         including at pp. 12-13

                                                         6/27/2011 Notice of
                                                         Allowance / Reasons for
                                                         Allowance, including at
                                                         pp. 2-3


                                                                     8
                 Case 1:18-cv-01599-MN Document 48-5 Filed 09/25/19 Page 12 of 13 PageID #: 2038




 Term/Claim #         MModal Construction            MModal Intrinsic            Nuance Construction          Nuance Intrinsic
                                                       Evidence                                                  Evidence

                                                  10/13/2011 Notice of
                                                  Allowance / Reasons for
                                                  Allowance, including at
                                                  p. 3

                                                  See also support for
                                                  “cursor”

“cursor”           “position marker”              034 Specification              No construction           034 Specification
                                                  Claims 1, 8, 14, 20; FIG. 1;   necessary.                1:13-15, 1:49-56, 1:62-
8, 13                                             1:41-56; 2:22-40; 2:56-61;                               2:3; 6:64-7:4; 7:37-43
                                                  3:22-39; 3:54-63; 5:9-32;      In the alternative,
                                                  5:44-47; 6:3-7; 7:62-8:1       “movable indicator on a   034 File History
                                                                                 computer screen”          File History at
                                                  034 File History                                         03/28/2011 Response, p.
                                                  Response dated 6/19/2009,                                15
                                                  including at 2-9

                                                  Response dated 1/27/2010,
                                                  including at p. 11

                                                  Response dated 3/28/2011,
                                                  including at pp. 12-14

“automatically     Plain and ordinary meaning –   034 Specification           “synchronizing, by a      034 Specification
synchronizing”     no construction necessary      Claims 8, 13; 3:40-48; 4:7- device, the movement of Claims 8, 11, 13
                                                  12;                         the text cursor with the 1:19-21; 2:4-9, 3:31-48;
8, 13                                                                         movement of the audio 4:7-12; 7:37-43; 8:14-20
                                                  034 File History            cursor”
                                                                                                       034 File History


                                                               9
               Case 1:18-cv-01599-MN Document 48-5 Filed 09/25/19 Page 13 of 13 PageID #: 2039




Term/Claim #        MModal Construction        MModal Intrinsic          Nuance Construction      Nuance Intrinsic
                                                   Evidence                                          Evidence
                                           Response dated 1/27/2010,
                                           including at pp. 2-5, 10, 11,                       File History at
                                           13-14                                               06/19/2009 Response, p.
                                                                                               9
                                           Response dated 6/30/2010,                            File History at
                                           including at pp. 2-9                                6/30/2010 Response, p.
                                                                                               10
                                                                                               File History at
                                                                                               1/27/2010 Response, p.
                                                                                               10-11




                                                      10
